Citation Nr: 1613866	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.

2.  Whether a reduction in the disability rating for a bilateral hearing loss disability from 20 percent to 10 percent, effective December 1, 2014, was proper.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Molly Steinkemper, Esq.





ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A VA Form 21-22 filed in June 2014 named Molly Steinkemper, Esq. as the Veteran's representative.  The appointment of Ms. Steinkemper served to revoke the August 2010 appointment of Calvin Hansen, Esq. as the Veteran's representative.  On March 22, 2016, the Veteran and his current representative were notified by the Board as to the appellate status of the claims for service connection for an acquired psychiatric disorder and for TDIU.

This matter was previously before the Board.  By an order of April 2014, the Board broadened the Veteran's August 2010 service connection claim relating to "anxiety, depression secondary to bilateral hearing loss" so as to include any mental disorder reasonably encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  See Board remand of April 2014 (citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the issue of service connection for an acquired psychiatric disorder for further evidentiary development.  The issue of TDIU was also remanded as being inextricably intertwined with the latter claim.

A September 2014 rating decision of the RO reduced the evaluation of the Veteran's bilateral hearing loss disability from 20 percent to 10 percent, effective December 1, 2014.  By a filing of September 2014, the Veteran expressed disagreement with the reduction.  The notice of disagreement was signed by the Veteran and was date-stamped by the RO as filed on September 26, 2014.  Accompanying the filing was a cover letter by an attorney who at that time was no longer the Veteran's representative.  The Board does not view the method of transmittal (here by an unauthorized representative) as invalidating the filing signed by the Veteran.  See 38 C. F. R. § 20.301(a) (2015).  A statement of the case (SOC) pertaining to the issue of the rating reduction has yet to be issued by the RO.  When a notice of disagreement (NOD) is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has reviewed the paperless record of the Veteran's claims maintained in Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issues of the bilateral hearing loss rating reduction and of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have an acquired psychiatric disability that is etiologically related to, or aggravated by, a disease, injury, or event in service, or his service-connected bilateral hearing disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected bilateral hearing disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304,  3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall concerns

By a remand of April 2014, the Board ordered that the Veteran be scheduled for a VA psychiatric examination to assess the nature and etiology of any current acquired disorder, and that the claims for service connection for an acquired psychiatric disorder and for TDIU be adjudicated.  The Veteran underwent a VA examination for mental disorders in June 2014, and the Veteran's psychiatric and TDIU claims were readjudicated in a supplemental statement of the case (SSOC) of September 2014.  In light of these developments, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that the Board errs as a matter of law when it fails to ensure compliance with its remand order).


The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA must notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the originating agency provided the Veteran with the required VCAA notice by letters mailed in September 2010 and December 2010, prior to the initial adjudication of the claims.

Duty to assist

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, a lay statement, service treatment records, and post-service VA and private treatment records.

The Veteran underwent VA medical examinations for mental disorders in November 2010 and June 2014.  The June 2014 examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder and complete medical history, documented his current medical condition, and provided a reasoned medical opinions.  The report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection for an acquired psychiatric disorder,
 to include as secondary to bilateral hearing loss and/or tinnitus

Legal criteria of service connection

In general, entitlement to VA disability benefits may be granted for a disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  There must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after military separation, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition.  See 38 C.F.R. § 3.310(a) (2015). 
In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2015).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For certain chronic disorders, including psychoses, shown as such in service (or within a presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  When the fact of chronicity during service or the presumptive period is not adequately supported, a continuity of symptomatology serves to confirm the existence of the chronic disease.  See 38 C.F.R. § 3.303(b) (2015).

The term "psychosis" means any of the following disorders listed in American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) other specified schizophrenia spectrum and other psychotic disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; and (h) substance/medication- induced psychotic disorder.  See 38 C.F.R.§ 3.384 (2015).
Personality disorders are not considered disabilities for purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A claimant cannot be compensated for a personality disorder, which is considered to be a congenital or developmental abnormality.

The determination of whether the criteria for service connection are met is based on the credibility and probative value of all the evidence of record.  See 38 U.S.C.A. §7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving that issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§3.102, 4.3 (2015).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In August 2010, the Veteran filed a claim for service connection for "anxiety depression secondary to bilateral hearing loss."  The Veteran is service-connected for a bilateral hearing loss disability and for tinnitus.  See rating decision of February 2010.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim has been characterized broadly as referring to any acquired psychiatric disability.

The Veteran underwent a VA examination for mental disorders (other than PTSD and eating disorders) in November 2010.  The examiner noted the report by the Veteran and his wife that the Veteran has a hearing problem in both ears.  Upon a thorough evaluation of the Veteran, however, the examiner was not able to make a diagnosis because no current mental disorder was found.  The examiner's response to the form question, "Is the Veteran's anxiety/depression at least as likely as not due to service connected hearing loss?" was, "Veteran does not meet criteria for a DSM-IV diagnosis of a mental disorder, thus the question is moot."  See November 2010 VA examination for mental disorders.

In January 2011, a licensed clinical psychologist diagnosed the Veteran as having "dysthymic disorder" and "generalized anxiety disorder."  See January 2011 treatment record of Dr. J. B.  The doctor stated: "While [the Veteran] does not report serious symptoms of depression and anxiety, he does appear to be suffering from the anxiety of wondering if he has been exposed to an extremely toxic chemical that could be continuing to harm his body and perhaps even shorten his life.  His inability to find the physical energy to do the physical labor that his job requires is also resulting in depression.  His inability to hear what is going on around him results in social isolation.  His physical pain interferes with his sleeping.  He admits to frequent irritability."  Id.

The Veteran underwent a further VA examination for mental disorder in June 2014.  The examiner noted the Veteran's report as to: worry over being exposed to an "extremely toxic chemical that could be continuing to harm his body;" a lack of physical energy to do his job; physical pain that led to problems sleeping; and problems with hearing that led to depression.  Upon examination of the Veteran and a review of the claims folder and medical history, the examiner concluded that the Veteran's "mental status\behavioral observation, his current history, and his symptom reporting on the BDI-II are not consistent with Dysthymia by DSM-V, nor by DSM-V what would be called Persistent Depressive Disorder."  He found the Veteran's "social and occupational functioning and mental status [to be] consistent with no diagnosis of a depressive\ mood spectrum disorder at this time."  The Veteran did not show "the symptoms of Generalized Anxiety Disorder . . .by both DSM-IV and DSM-V."  See report of VA examination of June 2014.

The examiner also noted the Veteran's reported "fears about chemicals in the environment that are believed to have led to various forms of cancers in many of his neighbors, relatives, and others."  The examiner concluded, however, that "this belief does not constitute a Generalized Anxiety Disorder."  It was also noted that the Veteran's medical history had no entries for depression or anxiety by medical care providers.  Id.

The Board is presented with conflicting medical opinions of equal weight and will accord the Veteran the benefit of reasonable doubt as to the issue of a current disability.  The Board finds that the Veteran has the current psychiatric disabilities of "dysthymic disorder" and "generalized anxiety disorder.  The Veteran thus satisfies the first element of service connection under Hickson and Wallin.

As for an in-service event, the Veteran's service treatment records document no complaints or treatment for anxiety or depression.  The Veteran states that he experienced headaches, loss of balance, and other symptoms after donating blood in 1973 during service and was hospitalized.  He wonders whether he "was possibly infected by a dirty needle."  See January 2011 treatment record of Dr. J. B.  He also wonders whether he was exposed to a toxic material during service while "banding" sealed containers that were being shipped to Vietnam.  Id.  A service treatment record of February 1973 documents "headaches ... for three days" and the fact that the Veteran vomited, felt dizzy, and was feverish.  This documented illness during service satisfies Hickson element (2).

The Veteran is service-connected for a bilateral hearing loss disability and for tinnitus.  See rating decision of February 2010.  Therefore the second element is also met under Wallin with respect to secondary service.

With regard to a nexus, no medical opinion of record links the Veteran's psychiatric disorders to an event, disease, or injury during service or to his service-connected disability of bilateral hearing loss.  While Dr. J. B. noted that the Veteran's "inability to hear what is going on around him results in social isolation," she found the Veteran's anxiety to be due to his concern about toxic chemical exposure and his depression (dysthymia) to result from a lack of physical energy.  See January 2011 treatment record of Dr. J. B.

The November 2010 VA examiner determined that a nexus opinion was "moot" in light of his finding of no current disability.

The June 2014 VA examiner similarly found no current disability, but nonetheless provided a negative nexus opinion as to both causation and aggravation.  The examiner stated: "As the veteran has no mental disorders or acquired psychiatric disorders, there is no etiology of such disorder. This then can not relate to active duty service, due to tinnitus or hearing loss or other service related disability. As the veteran does not have any mental disorders by DSM-IV or DSM-V, then those disorders can not be aggravated by tinnitus or hearing loss."  See report of VA examination of June 2014.

The Veteran believes that his psychiatric disorder is due to his hearing loss.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issue here, whether the Veteran has a psychiatric disability that results from service or a service-connected disability, the matter falls outside the realm of common knowledge of a layperson such as the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In the instant case, medical opinion as to the complex medical issue of a psychiatric disorder is more probative than the Veteran's lay diagnosis.  Without questioning the sincerity of the Veteran, the Board finds that, as a layperson, he lacks the competence to identify the cause of the symptoms he is experiencing.

Furthermore, presumed service connection for a chronic disease (psychosis) is not warranted.  The Veteran's diagnosed disabilities are not "psychoses" within the meaning of 38 C.F.R. § 3.384 because they do not meet the criteria of DSM-IV or DSM-V.  See report of VA examination of June 2014.  Moreover, no medical evidence of record indicates a manifestation of a psychiatric disability to a compensable degree during service or during the one-year presumptive period after the Veteran's separation from service.  The Veteran separated from service in March 1973 and was first diagnosed with a psychiatric disability in January 2011.  Because there is no in-service manifestation of the disability, a nexus also cannot be established on the basis of a continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In light of all the evidence of record, the third elements of Hickson and Wallin are not met, and the Veteran's claim of entitlement fails on both a direct basis and a secondary basis.  The Board concludes that the preponderance of the evidence is against the claim of service connection for a psychiatric disorder, and as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and/or tinnitus, is denied.


REMAND

A September 2014 rating decision of the RO reduced the evaluation of the Veteran's bilateral hearing loss disability from 20 percent to 10 percent, effective December 1, 2014.  The Veteran has since indicated disagreement with the decision.  See Veteran's filing of September 2014.
 
Generally, if an NOD has been filed but no SOC has been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  See Manlincon, supra.  On remand, the AOJ must issue an SOC as to the rating reduction relating to bilateral hearing loss.

The Veteran also seeks a total disability rating based on individual unemployability due to service-connected disabilities.  See Veteran's claim of November 2010.  The issue of an appropriate rating for bilateral hearing loss is inextricably intertwined with the claim of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Issue an SOC pertaining to the issue of the reduction of the disability rating for bilateral hearing loss, from 20 percent to 10 percent with an effective date of December 1, 2014.  In connection with the SOC, the Veteran should be provided with appropriate notice of his appellate rights.  If the Veteran files a timely substantive appeal in response to the SOC, the case must be returned to the Board for appellate consideration.

2. Provide the Veteran with appropriate notice as to VA's duties to notify and to assist.  In particular, the Veteran should be properly notified as to how to substantiate a claim for entitlement to a TDIU.  Request that the Veteran provide up-to-date information.

Then readjudicate the Veteran's claim for TDIU.  If the sought benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


